 Case 5:20-mj-00004-JPM Document 13 Filed 01/28/20 Page 1 of 3 PageID #: 18



                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                 WHEELING

UNITED STATES OF AMERICA,

              Plaintiff,

v.                                                          Criminal Action No. 5:20MJ4


TODD MICHAEL HENSLEY,

              Defendant.

                 PRELIMINARY HEARING AND DETENTION ORDER

       On January 28, 2020, came the United States of America by Shawn Adkins, Assistant

United States Attorney, and also came the Defendant, Todd Michael Hensley, in person and by his

counsel, Brendan Leary, Assistant Federal Public Defender, for a combined Preliminary Hearing

and Detention Hearing in the above-styled criminal action

       Upon considering the evidence and the argument of counsel as to the Preliminary Hearing,

the Court finds that there is probable cause to believe that Defendant did knowingly and

intentionally possess with the intent to distribute methamphetamine, which is a Schedule II

controlled substance, in violation of 21 U.S.C. § 841. Accordingly, it is ORDERED that the

Defendant be bound over to the Grand Jury pursuant to 18 U.S.C. §3161(b).

       Upon hearing the evidence and the argument of counsel as to the detention portion of the

hearing, the Court finds that pursuant to Title 18, United States Code, Section 3142(e), the

presumption to detain applies since the violation charged in said complaint naming this Defendant

is punishable by ten years or more under the Controlled Substances Act.



                                               1
 Case 5:20-mj-00004-JPM Document 13 Filed 01/28/20 Page 2 of 3 PageID #: 19



      The Court further finds as follows:

      1.     Defendant did not successfully rebut said presumption.

      2.     There is clear and convincing evidence that Defendant would be a danger to the

             community.

      3.     In particular, the circumstances of the arrest are troubling to the Court. Defendant

             appears to have planned a lengthy trip to the Northern District of West Virginia to

             distribute methamphetamine. Defendant was found in this District with a large

             amount (approximately three (3) pounds of methamphetamine) and a loaded firearm.

      4.     The Court also notes evidence that Defendant threatened violence during at least one

             conversation with a confidential informant.

      5.     No bond conditions could be set to reasonably ensure the appearance of the

             Defendant and the safety of the community.

      Based upon the evidence presented and the above findings of fact and conclusions of law,

the Government's Motion to Detain [ECF No. 6] is GRANTED. Accordingly, it is hereby further

ORDERED that:

      1.     The Defendant is hereby REMANDED to the custody of the United States Marshal

             pending further proceedings in this case;

      2.     The Defendant be confined in a facility separate, to the extent practicable, from

             persons awaiting or serving sentences or being held in custody pending appeal;

      3.     The Defendant shall be afforded a reasonable opportunity for private consultation

             with defense counsel;

      4.     On order of a court of the United States or on request of an attorney for the


                                              2
 Case 5:20-mj-00004-JPM Document 13 Filed 01/28/20 Page 3 of 3 PageID #: 20



               Government, the person in charge of the corrections facility in which Defendant is

               confined shall deliver the Defendant to the United States Marshal for the purpose of

               an appearance in connection with a court proceeding; and

       5.      Any Party seeking revocation or amendment of this Order shall file a motion

               pursuant to 18 U.S.C. § 3145.

       The Clerk of the Court is DIRECTED to provide a copy of this Order to parties who appear

pro se and all counsel of record, as applicable, as provided in the Administrative Procedures for

Electronic Case Filing in the United States District Court for the Northern District of West Virginia,

to the United States Marshals Service and the United States Probation Office.



DATED: 1/28/2020


                                                      /s/ James P. Mazzone
                                                      JAMES P. MAZZONE
                                                      UNITED STATES MAGISTRATE JUDGE




                                                 3
